El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
José J. Hernández, Pedro Delgado y E. Morales & Oo. suscribieron solidariamente a favor del Banco Territorial y Agrícola un pagaré por $700 cuyo pago debía ser hecho el 4 de febrero de 1918. En septiembre de ese año José J. Her-nández demandó a Pedro Delgado para que le pagase el im-porte de esa obligación, alegando que a instancia y requeri-miento de su demandado suscribió como fiador dicho pagaré; que Delgado dispuso de su importe y no lo pagó a su ven-cimiento,- que el Banco acreedor demandó judicialmente a los tres suscribientes del docnmento cobrándoles el capital, intereses convenidos y las costas, gastos y honorarios de abogado; que embargó bienes del demandante y que E. Morales & Co. carece en absoluto de bienes de fortuna.
Dictada sentencia contra el demandado condenándole a pagar $861.54 y las costas, interpuso esta apelación en la que alega como primer motivo de su recurso que el tribunal inferior cometió error al no declarar con lugar la excepción que opuso a la demanda por no aducir hechos determinantes de causa de acción.
Se funda el apelante que si es un fiador, como alega la demanda, el demandante tiene que alegar' en ella que ha pa-gado la obligación para que tenga derecho a ser indemnizado por su fiado, según los artículos 1739 y 1740 del Código Civil; pero alega el apelado que aún sin haber pagado tiene acción contra su fiado de acuerdo con el artículo 1744 del mismo Código, porque la obligación estaba vencida y por-que fúé demandado judicialmente por el acreedor.
*572De acuerdo con los artículos 1739 y 1740 citados, el pago hecho por el fiador lo subroga en los derechos del acreedor contra el deudor y le da acción para ser indemnizado por éste, y por tanto la demanda en este caso no contiene hechos determinantes de c'ausa de acción porque el fiador no alega haber pagado por su fiado, sin que el hecho de estar vencida la obligación y de haber sido demandado el fiador para que haga efectiva la obligación origine en él acción para reclam'ar el pago, pues los casos a que se refiere el apelado, que son de los comprendidos en el artículo 1744, no dan acción al fiador para el cobro sino para obtener que el fiado le releve de la fianza o le dé garantías que le pongan a cubierto de los pro-cedimientos del acreedor y del peligro de insolvencia en el deudor, según expresamente declara el último párrafo de dicho artículo. Sin embargo no revocaremos por ese motivo la sentencia apelada porque el demandado aceptó espontá-neamente en el juicio, en una estipulación que con el deman-dante presentó al tribunal, que el demandante pagó al Banco Territorial y Agrícola el importe de la obligación consignada en el pagaré, y por esto es de aplicación la máxima de dere-cho “consensus tollit errerem.”
El segundo motivo de error es por haber sido condenado el apelante a pagar la totalidad de la deuda.
No se discute en este pleito la relación jurídica del de-mandante para con el acreedor sino la que surgió entre aquél y el demandado Pedro Delgado por virtud de los hechos que hemos expuesto; y en vista de que el demandante suscribió para con el acreedor una obligación solidaria sin recibir nada por ella y solamente por complacer el ruego de Pedro Delgado, llegamos a la conclusión de que existió entre ambos la relación de fiador y fiado, pues Hernández confió en que Delgado pagaría esa obligación y en que, caso de tener que pa-garla él, Delgado le reintegraría el dinero que por ella satis-ficiera. El art. 1728 del Código Civil, citado por el apelante para impugnar la calidad de fiador suyo del demandante, se-*573gun el cual la fianza lia de ser expresa y no se presume, no tiene aplicación en este caso porque fué promulgada para ga-rantía de personas a quienes se reclama el pago como fiador.
Por las razones expuestas la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutcbison y Franco Soto.